DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s remarks and amendments filed 12/16/2021 are acknowledged and have been considered. The amendments filed 12/16/2021 are entered. 
	Regarding the claim objections, the amendments to claims 1 and 22 are acknowledged. Accordingly, the objections to claims 1 and 22 are withdrawn. 

Status of Claims
	Claims 1, 7-12, and 21-23 were previously pending in the application. 
	As of the amendments to the claims filed on 12/16/2021, claims 1 and 22 are amended; no claims are newly canceled; and claims 24-25 are newly added. 
	Accordingly, claims 1, 7-12, and 21-25 are currently under examination. 

Claim Interpretation
	As of the amendments to the claims filed 12/16/2021, independent claims 1 and 22 are amended. Based on these amendments to the independent claims, Examiner’s interpretation of the independent claims has been significantly changed. 
	In all previous Office Actions, including the Non-Final Rejection filed 09/16/2021, Examiner interpreted that independent claim 1 was directed to a system for ablation visualization in which the instrument being used for the ablation is “an ablation probe,” and further interpreted that independent 
	Conversely, upon entry of the amendments filed 12/16/2021, each the independent claims recites both “an ablation probe” and “an elongated antenna.” Based on this new claim language, it is now instead required for the prior art to teach two separate elements representing the ablation probe and ablation antenna, respectively, as opposed to the previous rejection in which the same element was used to represent both of these features. Further based on this new claim language and Figs. 1A-C of the application, it is being interpreted that the ablation antenna is intended to mean the distal (inserted/needle-like) portion of the instrument, whereas the ablation probe is intended to mean the proximal (handle/housing) portion of the instrument. The prior art rejections below are based on this interpretation.  
	With further respect to this interpretation, both independent claims recite that the ablation antenna is included with the ablation probe, and is simply a particular (distal) portion of the ablation probe (“an ablation probe having an elongated antenna” from claim 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 7-12, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (US 2016/0038247 A1, hereinafter “Bharadwaj”) in view of Gliner (US 2017/0079553 A1, hereinafter “Gliner”), further in view of Tyc et al. (US 2014/0128881 A1, hereinafter “Tyc”).

Regarding claim 1, Bharadwaj discloses: 
A system ("system and method for planning a treatment procedure" Bharadwaj: [0003]) for ablation ("surgical ablation planning" Bharadwaj: [0064]) visualization ("any other type of surgery that could benefit from visualization and planning" Bharadwaj: [0065]), the system comprising: 
a display device ("display 102" Bharadwaj: [0062], Fig. 1; "output to the display 102 by user interface module 202" Bharadwaj: [0067]); and
a computing device ("computing device 100 such as, for example, a laptop, desktop, tablet, or other similar device, having a display 102" Bharadwaj: [0062]) communicatively coupled to the display device ("user interface module 202 may generate a graphical user interface (GUI) and output the GUI to the display 102 for viewing by a clinician" Bharadwaj: [0065]), the computing device including a processor ("computing device 100 such as, for example, a laptop, desktop, tablet, or other similar device, having a display 102, memory 104, one or more processors 106 and/or other components" Bharadwaj: [0062]) and a memory storing instructions ("computing device having a memory and at least one processor and a program stored in the memory that, when executed by the processor" Bharadwaj: [0008]) which, when executed by the processor, cause the computing device to: 
receive an indication of an ablation target ("presents the clinician with a visual understanding of the target location and surrounding anatomical structures" Bharadwaj: [0082]; 
access CT image data associated with the patient ("computing device 100 may receive computed tomographic (CT) image data of a patient ... for use during surgical ablation planning" Bharadwaj: [0064]), the CT image data including image data for the ablation target ("presents the clinician with a visual understanding of the target location and surrounding anatomical structures" Bharadwaj: [0082]; "illustrating an area of interest including a target in the axial view CT" Bharadwaj: [0045]) within the patient ("to view the internal anatomy of a patient" Bharadwaj: [0005]);
determine an orientation and a location of an ablation probe ("present a representation of an instrument in the at least one slice of the 3D reconstruction, to adjust an orientation and a position of the representation of the instrument in response to a received user input" Bharadwaj: [0036]) having an elongated antenna ([As shown in annotated Fig. 10 of Bharadwaj below, the elongated antenna is represented by the distal portion of the instrument, essentially including the portion to the left of the circular black dot. The elongated antenna can also include the portion that is inserted into the patient, part of which is overlaid in a narrow red line. The horizontal narrow red line is extended proximally towards the handle, which represents the ablation probe, in order to show that this central axis extends through both the ablation probe and the ablation antenna.]), the ablation probe having a central axis extending through the elongated antenna ([Represented by the horizontal red line in annotated Fig. 10 below.]) and a vertical axis orthogonal to the central axis ([The vertical axis is represented by the vertical red line in annotated Fig. 10 below, and is clearly shown to be orthogonal to the central axis both based on the intersection of the red axes as well as the intersection of the black coordinate references that were also drawn in to the annotated figure.]) and defined by an orientation of a 

    PNG
    media_image1.png
    508
    668
    media_image1.png
    Greyscale

generate, based on the CT image data ("computing device 100 may receive computed tomographic (CT) image data of a patient" Bharadwaj: [0064]), a plurality of mutually orthogonal views of an anatomy of the patient encompassing the ablation target ("provides the clinician with the selected target 232 as shown in an axial slice 262, coronal slice 264, and sagittal slice 266" Bharadwaj: [0081]) within the patient relative to the orientation and location of the ablation probe ("needle 283 may be shown in any of the axial slice 262, coronal slice 264, and 
a probe-axial view of the anatomy of the patient ("provides the clinician with the selected target 232 as shown in an axial slice 246 of the 3D reconstruction" Bharadwaj: [0079])
a probe-sagittal view of the anatomy of the patient ("provides the clinician with the selected target 232 as shown in ... a sagittal slice 250 of the 3D reconstruction" Bharadwaj: [0079])
a probe-coronal view of the anatomy of the patient ("provides the clinician with the selected target 232 as shown in ... a coronal slice 248 of the 3D reconstruction" Bharadwaj: [0079]); 
generate, based on the CT image data, a 3D image ("create a seamless 3D reconstruction from the CT image data 220" Bharadwaj: [0072]; "computing device 100 processes the CT image data 220 and assembles the CT image data 220 into a 3D reconstruction" Bharadwaj: [0072]) depicting:
the ablation target within the patient ("3D volume 271 may be centered on one of the target 232" Bharadwaj: [0082]); and
the ablation probe ("3D volume 271 may be centered on one of ... a distal portion of the representation of needle 283 or instrument 315" Bharadwaj: [0082], Fig. 6C) in the determined orientation and positioned at the ablation target within the 
generate a composite image including the probe-axial view, the probe-sagittal view, the probe-coronal view, and the 3D image ("multi-plane view may present a volumetric view 267 including a 3D volume 271 derived from the 3D reconstruction in addition to the axial, coronal, and sagittal slices" Bharadwaj: [0074]);
communicate the composite image to the display device for display on the display device ("Treatment planning module 200 communicates with a user interface module 202 which generates a user interface for presenting visual interactive features to a clinician, for example, on the display 102" Bharadwaj: [0065]); and
display the composite image ("multi-plane view may present a volumetric view 267 including a 3D volume 271 derived from the 3D reconstruction in addition to the axial, coronal, and sagittal slices, as described in more detail below with reference to FIG. 6C" Bharadwaj: [0074], Fig. 6C) on the display device ("FIG. 6C is an illustration of a user interface" Bharadwaj: [0052]).

Bharadwaj is not being relied upon for teaching: 
wherein the determination of the orientation of the ablation probe is based on a first vector that aligns with the central axis and a second vector that aligns with the vertical axis; 
defined by a first visualization plane that is orthogonal to the first vector and is parallel to the second vector;

defined by a third visualization plane that includes the first vector and is orthogonal to the second vector; 
wherein the second and third visualization planes cause a depiction of the ablation probe to be visible on the display device in the probe-sagittal and probe-coronal views, and the first visualization plane causes a depiction of the ablation probe to be invisible on the display device in the probe-axial view.

However, in a similar invention in the same field of endeavor, Gliner teaches “instruments for performing medical examinations of the interior of cavities of the body” (Gliner: [0004]), which includes “mounting sensors on a probe for determining the position of the probe in the body” (Gliner: [0004]): 
determine an orientation and a location ("sensor 32 is affixed to a rigid probe 28, and determination of the location and orientation of the sensor enables the location and orientation of a distal end 34 of the probe, that may be inserted into the nasal sinus of the patient, to be tracked" Gliner: [0036]) of an ablation probe (“proximal end 52 of probe 28” Gliner: [0036]) having an elongated antenna (“rigid probe 28, and … a distal end 34 of the probe, that may be inserted into the nasal sinus of the patient” Gliner: [0036]; [Similar to in Bharadwaj above, the elongated antenna is once again represented by the distal portion of the instrument, including distal end 34, rigid cylinder 60, and rigid probe 28.]), the ablation probe having a central axis extending through the elongated antenna ("probe 28, the probe is assumed to comprise a rigid cylinder 60, having a longitudinal symmetry axis 62. In FIGS. 3A and 3B the probe has been drawn on a set of xyz orthogonal axes, with longitudinal symmetry axis 62 defining the Z-axis" Gliner: [0038]; [The longitudinal axis of symmetry 62 represents the central axis extending 
wherein the determination of the orientation of the ablation probe ("processor performs two translations on the known location of sensor 32" Gliner: [0051]; "sum of the two translations, V+W, of the calibration step is a vector that is stored by processor 40" Gliner: [0055]) is based on a first vector that aligns with the central axis ("processor performs a second translation ... the second translation is in a direction corresponding to translating along axis 62" Gliner: [0052]; "meeting is assumed to be at a point Q on axis 62. Point Q is at a distance B, now known, from point P, and the second translation thus corresponds to a vector (B, (p), herein also termed vector W. and illustrated in FIG. 3C" Gliner: [0052]) and a second vector that aligns with the vertical axis ("first translation corresponds to vector V (A, 0), (FIG. 3C) so that the processor translates the location of the sensor by a value A along a direction defined by 0 to a point P on axis 62 (FIG. 3A)" Gliner: [0051]; "There is thus a known displacement vector (A, θ), herein also termed vector V" Gliner: [0041], Fig. 3).  

    PNG
    media_image2.png
    562
    888
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment procedure planning system and method disclosed by Bharadwaj, by including the method and apparatus for tracking instruments for performing medical examinations as taught by Gliner. One of ordinary skill in the art would have been motivated to make this modification in order for medical professionals to be "able to calculate the location and orientation of distal end 34 by determining the location and orientation of sensor 32" (Gliner: [0056]), therefore allowing the “position of the distal end with respect to anatomic features of the patient may be derived based on the calculated position of the distal end with respect to coordinates on the registered image" (Gliner: [0056]).

	While Bharadwaj certainly discloses a probe-axial view, probe-sagittal view, and probe-coronal view of the anatomy of the patient and Gliner certainly teaches the first and second vectors, the combination of Bharadwaj and Gliner is not being relied upon for specifically teaching: 

defined by a second visualization plane that includes the first vector and the second vector; and
defined by a third visualization plane that includes the first vector and is orthogonal to the second vector; 
wherein the second and third visualization planes cause a depiction of the ablation probe to be visible on the display device in the probe-sagittal and probe-coronal views, and the first visualization plane causes a depiction of the ablation probe to be invisible on the display device in the probe-axial view.

However, in a similar invention in the same field of endeavor, Tyc teaches a system for image-guided therapy of a tissue (Title) that can utilize a “medical imaging device to guide an instrument within the tissue” (Abstract):
[Tyc’s Fig. 95 is included below to further support the rejection of the claim limitations. Fig. 95 has been annotated by the Examiner to show the relationships between the vectors previously disclosed by Gliner and the visualization planes taught by Tyc. A coordinate system was added to the figure to show that the z-axis is parallel to the central axis extending through the elongated antenna (also parallel to the vector W in the direction of arrow B shown to be along the z-axis of Gliner’s Fig. 3) while the y-axis is parallel to the vertical axis of the ablation probe (also parallel to vector V in the direction of the y-axis of Gliner’s Fig. 3). For the following, Gliner’s vector W is being used to teach the claimed first vector, as vector W runs parallel to the longitudinal axis of the probe to a distance B along the z-axis; conversely, Gliner’s vector V is being used to teach the claimed second vector, as vector V runs parallel to the vertical axis of the probe to a distance along the y-axis.]

a probe-sagittal view of the anatomy of the patient ([See bottom left-hand panel of Tyc’s Fig. 95, labeled ‘trajectory-sagittal.’]) defined by a second visualization plane that includes the first vector and the second vector ([The trajectory-sagittal view visualization plane includes both the longitudinal axis of the probe (first vector, parallel to z-axis) and the vertical axis of the probe (second vector, parallel to y-axis).]); 
a probe-coronal view of the anatomy of the patient ([See top left-hand panel of Tyc’s Fig. 95, labeled ‘trajectory-coronal.’]) defined by a third visualization plane that includes the first vector and is orthogonal to the second vector ([The trajectory-coronal view visualization plane includes the longitudinal axis of the probe (first vector, parallel to z-axis) and is orthogonal to the vertical axis of the probe (second vector, parallel to y-axis).]); 
wherein the second and third visualization planes cause a depiction of the ablation probe to be visible on the display device in the probe-sagittal and probe-coronal views ([As shown in Figs. 94 and 95, the probe-sagittal and probe-coronal views (trajectory-sagittal and trajectory-coronal views on top and bottom left-hand panes) have a depiction of the ablation probe (probe tip 640) that is visible on the display device in the sagittal and coronal views.]), and the first visualization plane causes a depiction of the ablation probe to be invisible on the display device in the probe-axial view ([As also shown in Figs. 94 and 95, the probe-axial view (probe's 

    PNG
    media_image3.png
    574
    790
    media_image3.png
    Greyscale

As described in the rejection of claim 1 above, the term ‘mutually orthogonal’ is not used by Bharadwaj verbatim. It is very commonly known to one of ordinary skill in the art that the ACS views (axial, coronal, and sagittal views) as disclosed by Bharadwaj are each mutually orthogonal. Tyc also explicitly teaches a plurality of mutually orthogonal views ("the volume is encircled in several orthogonal views of the tissue" Tyc: [0320]; "screenshot of an image including the trajectory wand is shown in FIG. 92 as item 632. Also shown in FIG. 92 are various orthogonal views of the patient's skull, together with a three-dimensional rendering" Tyc: [0336]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment procedure planning system and method disclosed 


Regarding claim 7, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 1, as described above. 
	Bharadwaj further discloses: 
wherein the instructions, when executed by the processor ("computing device having a memory and at least one processor and a program stored in the memory that, when executed by the processor" Bharadwaj: [0008]), further cause the computing device to present to a user a choice to select ("As shown in FIGS. 4B and 4C, the clinician may freely switch the slice 234 shown in the main view 236 between the axial, coronal, and sagittal directions at any time by activating a change views button 237" Bharadwaj: [0074]) at least one of the probe-axial view, the probe-sagittal view, the probe-coronal view, or the 3D image, for display on the display device ("FIG. 4B depicts main view 236 including an axial slice 234 of the 3D reconstruction while FIG. 4C, depicts main view 236 including a coronal slice 234 of the 3D reconstruction at the same location after the change views button 237 has been activated. In addition, the clinician may also activate the change views button 237 to switch between a reformatted slice and a MIP slice, to present a 3D rendered image of the patient, or to present the slice 234 in any other image format" Bharadwaj: [0074]).

Regarding claim 8, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 1, as described above. 
	Bharadwaj further discloses: 
wherein the 3D image depicts the anatomy of the patient within a cubical space ("3D volume 271 may be a cubic shape" Bharadwaj: [0082]).

Regarding claim 9, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 8, as described above. 
	Bharadwaj further discloses: 
wherein the instructions, when executed by the processor ("computing device having a memory and at least one processor and a program stored in the memory that, when executed by the processor" Bharadwaj: [0008]), further cause the computing device to present to a user a choice to select ("As shown in FIGS. 4B and 4C, the clinician may freely switch the slice 234 shown in the main view 236 between the axial, coronal, and sagittal directions at any time by activating a change views button 237" Bharadwaj: [0074]) at least one of the probe-axial view, the probe-sagittal view, the probe-coronal view, or the depiction of the anatomy of the patient within the cubical space ("3D volume 271 may be a cubic shape" Bharadwaj: [0082]), for display on the display device ("FIG. 4B depicts main view 236 including an axial slice 234 of the 3D reconstruction while FIG. 4C, depicts main view 236 including a coronal slice 234 of the 3D reconstruction at the same location after the change views button 237 has been activated. In addition, the clinician may also activate the change views button 237 to switch between a reformatted slice and a MIP slice, to present a 3D rendered image of the patient, or to present the slice 234 in any other image format" Bharadwaj: [0074]).

Regarding claim 10, the combination of Bharadwaj, Gliner, and Tyc discloses: 

	Bharadwaj further discloses: 
wherein the instructions, when executed by the processor ("computing device having a memory and at least one processor and a program stored in the memory that, when executed by the processor" Bharadwaj: [0008]), further cause the computing device to: 
receive a pre-operative planning operation ("pre-operative treatment plan" Bharadwaj: [0059]) prior to an ablation procedure ("planning an operative procedure such as a biopsy or an ablation procedure" Bharadwaj: [0006]) based on the CT image data ("receive computed tomographic (CT) image data of a patient ... for use during surgical ablation planning" Bharadwaj: [0064]), wherein the indication of the ablation target within the patient is received during the pre-operative planning operation and is based on the CT image data ("treatment zone setting view presenting at least one slice of a 3D reconstruction generated from CT image data including a target" Bharadwaj: [0023]). 
	While Bharadwaj and Gliner disclose aspects of the following limitation, the combination of Bharadwaj and Gliner is not being relied upon for specifically teaching: 
present a simulated ablation probe on the display device during the pre-operative planning operation such that an orientation of a longitudinal axis of the simulated ablation probe is configured to be manipulated to designate an orientation at which to generate the probe-axial view of the anatomy of the patient.
	However, in a similar invention in the same field of endeavor, Tyc teaches a system for image-guided therapy of a tissue (Title) that can utilize a “medical imaging device to guide an instrument within the tissue” (Abstract): 
present a simulated ablation probe on the display device during the pre-operative planning operation (“image including the trajectory wand is shown in FIG. 92 as item 632” Tyc: [0336]; [The trajectory wand 632 represents the simulated ablation probe on the display device pre-operatively.]) trajectory has been aligned via the trajectory wand and saved within the planned trajectory section of the GUI, a detected fiducial marker within the miniframe is defined to provide a depth setting and a directionality for a probe within the GUI in accordance with the screen shown in FIG. 93” Tyc: [0337]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment procedure planning system and method disclosed by Bharadwaj, by including the image-guided therapy of a tissue as taught by Tyc. One of ordinary skill in the art would have been motivated to make this modification because “the image guided navigation system can visualize the trajectory into the anatomy” (Tyc: [0332]) “for effective and controlled delivery of thermal therapy to a wide range of locations and tumor sizes within a brain” (Tyc: [0099]). Furthermore, “an operator can verify an alignment of the trajectory wand” (Tyc: [0336]). 

Regarding claim 11, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 10, as described above. 
	Bharadwaj further discloses: 
wherein the pre-operative planning operation includes at least one of an operation to add an ablation target or an operation to add an ablation zone ("treatment planning module 200 guides a clinician through a series of steps to identify a target, size the target, size a treatment zone, and determine an access route to the target for later use during a surgical procedure. Some examples of surgical procedures for which surgical treatment planning may be performed include ablation procedures" Bharadwaj: [0065]).

Regarding claim 12, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 1, as described above. 
	Bharadwaj further discloses: 
further comprising the ablation probe ("treatment probe" Bharadwaj: [0087]). 
	While Bharadwaj and Gliner disclose aspects of the following limitation, the combination of Bharadwaj and Gliner is not being relied upon for specifically teaching: 
wherein the indication of the ablation target within the patient and the orientation of the ablation probe are based on a real-time location and a real-time orientation of the ablation probe within the patient during a medical procedure. 
However, in a similar invention in the same field of endeavor, Tyc teaches a system for image-guided therapy of a tissue (Title) that can utilize a “medical imaging device to guide an instrument within the tissue” (Abstract):
wherein the indication of the ablation target within the patient and the orientation of the ablation probe are based on a real-time location and a real-time orientation of the ablation probe ("In receiving real-time images, since the actual probe position (i.e., the physical position of the probe inside the patient) is registered in the GUI and the workstation, the actual probe can be indicated by a color position" Tyc: [0346]) within the patient during a medical procedure ("images are received by the workstation in real time, and may display, in real time, one or more of the images throughout the one or more steps of effecting the treatment to the tissue" Tyc: [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment procedure planning system and method disclosed by Bharadwaj, by including the image-guided therapy of a tissue as taught by Tyc. One of ordinary skill in the art would have been motivated to make this modification because “the image guided navigation 

Regarding claim 21, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 1, as described above. 
	Bharadwaj further discloses: 
wherein the CT image data includes image data for the ablation target within one of a lung region ("as shown in FIG. 10, a representation of a patient’s lung 319 is presented upon selection of a lung layer" Bharadwaj: [0094]), a liver region ("as shown in FIGS. 4B and 4C, a the clinician may identify a dark spot on the liver as the potential area of interest which may indicate a potential target 232, for example, a tumor, lesion, or the like" Bharadwaj: [0077]), or a kidney region of the patient.

Regarding claim 25, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 1, as described above. 
	Bharadwaj further discloses: 
	wherein the vertical axis ([The vertical axis is represented by the vertical red line in annotated Fig. 10.]) is defined by an orientation of a portion of the ablation probe ([The vertical axis is defined by an orientation of a portion of the ablation probe because the vertical axis is shown to be aligned with the handle, or proximal end, of the ablation probe. When the ablation probe (handle) is rotated, the vertical axis will also rotate in a corresponding manner based on the orientation of the ablation probe.]) other than the elongated antenna ([The vertical axis is aligned with the proximal end portion (or handle portion) of the ablation probe, and is thus defined by an orientation of the ablation probe (as opposed to the elongated antenna).]). 

Regarding claim 22, Bharadwaj discloses: 
A system ("system and method for planning a treatment procedure" Bharadwaj: [0003]) for visualization ("any other type of surgery that could benefit from visualization and planning" Bharadwaj: [0065]) of an ablation procedure ("surgical ablation planning" Bharadwaj: [0064]), the system comprising: 
an ablation probe (“a particular needle type available for treatment in a surgical ablation procedure” Bharadwaj: [0083]; “Examples of treatment procedures which may be selected or available to the clinician include … laser ablation, radiofrequency ablation” Bharadwaj: [0089]) configured to treat an ablation target within a patient (“presenting at least one slice of the 3D reconstruction including the target anatomical feature and presenting a treatment zone marker defining a location and a size of the treatment zone” Bharadwaj: [0016]) and having an elongated antenna ([As shown in annotated Fig. 10 of Bharadwaj below, the elongated antenna is represented by the distal portion of the instrument, essentially including the portion to the left of the circular black dot. The elongated antenna can also include the portion that is inserted into the patient, part of which is overlaid in a narrow red line. The horizontal narrow red line is extended proximally towards the handle, which represents the ablation probe, in order to show that this central axis extends through both the ablation probe and the ablation antenna.]), the ablation probe having a central axis extending through the elongated antenna ([Represented by the horizontal red line in annotated Fig. 10 below.]) and a vertical axis orthogonal to the central axis ([The vertical axis is represented by the vertical red line in annotated Fig. 10 below, and is clearly shown to be orthogonal to the central axis both based on the intersection of the red axes as well as the intersection of the black coordinate references that were also drawn in to the annotated figure.]) and defined by an orientation of a portion of the ablation probe ([The vertical axis is defined by an orientation of a portion of the ablation probe because the vertical axis is shown to be aligned with 

    PNG
    media_image1.png
    508
    668
    media_image1.png
    Greyscale

a display device ("display 102" Bharadwaj: [0062], Fig. 1; "output to the display 102 by user interface module 202" Bharadwaj: [0067]); and
a computing device ("computing device 100 such as, for example, a laptop, desktop, tablet, or other similar device, having a display 102" Bharadwaj: [0062]) communicatively coupled to the display device ("user interface module 202 may generate a graphical user interface (GUI) and output the GUI to the display 102 for viewing by a clinician" Bharadwaj: [0065]), the computing device including a processor ("computing device 100 such as, for example, a laptop, desktop, tablet, or other similar device, having a display 102, memory 104, one or more processors 106 and/or other components" 
determine a location of the ablation probe inserted within the patient ("present a representation of an instrument in the at least one slice of the 3D reconstruction, to adjust an orientation and a position of the representation of the instrument in response to a received user input" Bharadwaj: [0036]); 
determine a orientation of the ablation probe inserted within the patient ("present a representation of an instrument in the at least one slice of the 3D reconstruction, to adjust an orientation and a position of the representation of the instrument in response to a received user input" Bharadwaj: [0036]); 
access CT image data associated with the patient ("computing device 100 may receive computed tomographic (CT) image data of a patient ... for use during surgical ablation planning" Bharadwaj: [0064]), the CT image data including image data for the ablation target ("presents the clinician with a visual understanding of the target location and surrounding anatomical structures" Bharadwaj: [0082]; "illustrating an area of interest including a target in the axial view CT" Bharadwaj: [0045]) within the patient ("to view the internal anatomy of a patient" Bharadwaj: [0005]);
generate, based on the CT image data ("computing device 100 may receive computed tomographic (CT) image data of a patient" Bharadwaj: [0064]), an image of an area of the patient encompassing the ablation target ("provides the clinician with the selected target 232 as shown in an axial slice 262, coronal slice 264, and sagittal slice 266" Bharadwaj: [0081]) including: 
a probe-axial view of the area of the patient encompassing the ablation target ("provides the clinician with the selected target 232 as shown in an axial slice 246 of the 3D reconstruction" Bharadwaj: [0079]), 
sagittal slice 250 of the 3D reconstruction" Bharadwaj: [0079]), and
a probe-coronal view of the area of the patient encompassing the ablation target ("provides the clinician with the selected target 232 as shown in ... a coronal slice 248 of the 3D reconstruction" Bharadwaj: [0079]), wherein the probe-axial view, the probe-sagittal view, and the probe-coronal view are mutually orthogonal ("to present a multi-plane view in the main view 236 including each of the axial, coronal, and sagittal slices at the same time should the clinician wish to see slices of all three directions at the same time" Bharadwaj: [0074]; [Although the term ‘mutually orthogonal’ is not used by Bharadwaj verbatim, it is very commonly known to one of ordinary skill in the art that the ACS views (axial, coronal, and sagittal views) as disclosed by Bharadwaj are each mutually orthogonal.]); 
generate, based on the CT image data, a 3D image ("create a seamless 3D reconstruction from the CT image data 220" Bharadwaj: [0072]; "computing device 100 processes the CT image data 220 and assembles the CT image data 220 into a 3D reconstruction" Bharadwaj: [0072]) depicting:
the ablation target within the patient ("3D volume 271 may be centered on one of the target 232" Bharadwaj: [0082]); and
the ablation probe ("3D volume 271 may be centered on one of ... a distal portion of the representation of needle 283 or instrument 315" Bharadwaj: [0082], Fig. 6C) inserted within the patient ("needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232" Bharadwaj: [0091]); 
generate a composite image including the image of the area of the patient encompassing the ablation target and the 3D image ("multi-plane view may present a volumetric view 267 including a 3D volume 271 derived from the 3D reconstruction in addition to the axial, coronal, and sagittal slices" Bharadwaj: [0074]); 
communicate the composite image to the display device for display on the display device ("Treatment planning module 200 communicates with a user interface module 202 which generates a user interface for presenting visual interactive features to a clinician, for example, on the display 102" Bharadwaj: [0065]); and
display the composite image ("multi-plane view may present a volumetric view 267 including a 3D volume 271 derived from the 3D reconstruction in addition to the axial, coronal, and sagittal slices, as described in more detail below with reference to FIG. 6C" Bharadwaj: [0074], Fig. 6C) on the display device ("FIG. 6C is an illustration of a user interface" Bharadwaj: [0052]).

Bharadwaj is not being relied upon for teaching: 
determine a real-time location of the ablation probe inserted within the patient; 
determine a real-time orientation of the ablation probe inserted within the patient based on a first vector that aligns with the central axis and a second vector that aligns with the vertical axis; 
the probe-axial view defined by a first visualization plane that is orthogonal to the first vector;
the probe-sagittal view defined by a second visualization plane that includes the first vector and the second vector;
the probe-coronal view defined by a third visualization plane that includes the first vector and is orthogonal to the second vector,
the ablation probe inserted within the patient in the real-time orientation and positioned at the real-time location; 


However, in a similar invention in the same field of endeavor, Gliner teaches “instruments for performing medical examinations of the interior of cavities of the body” (Gliner: [0004]), which includes “mounting sensors on a probe for determining the position of the probe in the body” (Gliner: [0004]): 
an ablation probe (“proximal end 52 of probe 28” Gliner: [0036]) … having an elongated antenna (“rigid probe 28, and … a distal end 34 of the probe, that may be inserted into the nasal sinus of the patient” Gliner: [0036]; [Similar to in Bharadwaj above, the elongated antenna is once again represented by the distal portion of the instrument, including distal end 34, rigid cylinder 60, and rigid probe 28.]), the ablation probe having a central axis extending through the elongated antenna ("probe 28, the probe is assumed to comprise a rigid cylinder 60, having a longitudinal symmetry axis 62. In FIGS. 3A and 3B the probe has been drawn on a set of xyz orthogonal axes, with longitudinal symmetry axis 62 defining the Z-axis" Gliner: [0038]; [The longitudinal axis of symmetry 62 represents the central axis extending through the elongated antenna.]) and a vertical axis orthogonal to the central axis ([The vertical axis of the probe is represented by the vertical red line drawn into the bottom left corner of annotated Fig. 3A shown below. It is clearly shown to be orthogonal to the central axis, which is represented by horizontal red line which is clearly parallel to the longitudinal axis of symmetry 62.]) and defined by an orientation of a portion of the ablation probe ([The vertical axis is defined by an orientation of a portion of the ablation probe because the vertical axis (vertical red line) corresponds with the vertical line of the proximal end 52. As the proximal end 52 of probe 28 is rotated, the vertical and central axes (vertical and horizontal red lines, respectively) will also rotate accordingly.]); 



    PNG
    media_image2.png
    562
    888
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment procedure planning system and method disclosed by Bharadwaj, by including the method and apparatus for tracking instruments for performing medical examinations as taught by Gliner. One of ordinary skill in the art would have been motivated to make this modification in order for medical professionals to be "able to calculate the location and orientation of distal end 34 by determining the location and orientation of sensor 32" (Gliner: [0056]), therefore allowing the “position of the distal end with respect to anatomic features of the patient may be derived based on the calculated position of the distal end with respect to coordinates on the registered image" (Gliner: [0056]).

While Bharadwaj certainly discloses a probe-axial view, probe-sagittal view, and probe-coronal view of the anatomy of the patient and Gliner certainly teaches the first and second vectors, the combination of Bharadwaj and Gliner is not being relied upon for specifically teaching: 
determine a real-time location of the ablation probe inserted within the patient; 
real-time orientation of the ablation probe inserted within the patient; 
the probe-axial view defined by a first visualization plane that is orthogonal to the first vector;
the probe-sagittal view defined by a second visualization plane that includes the first vector and the second vector;
the probe-coronal view defined by a third visualization plane that includes the first vector and is orthogonal to the second vector,
the ablation probe inserted within the patient in the real-time orientation and positioned at the real-time location; 
wherein the second and third visualization planes cause a depiction of the ablation probe to be visible on the display device in the probe-sagittal and probe-coronal views, and the first visualization plane causes a depiction of the ablation probe to be invisible on the display device in the probe-axial view.

However, in a similar invention in the same field of endeavor, Tyc teaches a system for image-guided therapy of a tissue (Title) that can utilize a “medical imaging device to guide an instrument within the tissue” (Abstract):
[Tyc’s Fig. 95 is included below to further support the rejection of the claim limitations. Fig. 95 has been annotated by the Examiner to show the relationships between the vectors previously disclosed by Gliner and the visualization planes taught by Tyc. A coordinate system was added to the figure to show that the z-axis is parallel to the central axis extending through the elongated antenna (also parallel to the vector W in the direction of arrow B shown to be along the z-axis of Gliner’s Fig. 3) while the y-axis is parallel to the vertical axis of the ablation probe (also parallel to vector V in the direction of the y-axis of Gliner’s Fig. 3). For the following, Gliner’s vector W is being used to teach the claimed first vector, 
determine a real-time ("can all be done in real-time, where the workstation issues corresponding instructions and commands immediately in response to an operator's interface with the GUI" Tyc: [0347]) location of the ablation probe inserted within the patient ("In receiving real-time images, since the actual probe position (i.e., the physical position of the probe inside the patient) is registered in the GUI and the workstation, the actual probe can be indicated" Tyc: [0346]); 
determine a real-time ("can all be done in real-time, where the workstation issues corresponding instructions and commands immediately in response to an operator's interface with the GUI" Tyc: [0347]) orientation of the ablation probe inserted within the patient ("linear position and rotary angle of the probe can be tracked" Tyc: [0343], Fig. 95);
the probe-axial view ([See right-hand panel of Tyc’s Fig. 95, labeled ‘probe’s eye.’]) defined by a first visualization plane that is orthogonal to the first vector ([The probe’s eye view visualization plane is orthogonal to the longitudinal axis of the probe (first vector, parallel to B) and includes the vertical axis of the probe (second vector, parallel to A).]);
the probe-sagittal view ([See bottom left-hand panel of Tyc’s Fig. 95, labeled ‘trajectory-sagittal.’]) defined by a second visualization plane that includes the first vector and the second vector ([The trajectory-sagittal view visualization plane includes both the longitudinal axis of the probe (first vector, parallel to B) and the vertical axis of the probe (second vector, parallel to A).]);

the ablation probe inserted within the patient in the real-time ("can all be done in real-time, where the workstation issues corresponding instructions and commands immediately in response to an operator's interface with the GUI" Tyc: [0347]) orientation ("linear position and rotary angle of the probe can be tracked" Tyc: [0343], Fig. 95) and positioned at the real-time location ("In receiving real-time images, since the actual probe position (i.e., the physical position of the probe inside the patient) is registered in the GUI and the workstation, the actual probe can be indicated" Tyc: [0346]); 
wherein the second and third visualization planes cause a depiction of the ablation probe to be visible on the display device in the probe-sagittal and probe-coronal views ([As shown in Figs. 94 and 95, the probe-sagittal and probe-coronal views (trajectory-sagittal and trajectory-coronal views on top and bottom left-hand panes) have a depiction of the ablation probe (probe tip 640) that is visible on the display device in the sagittal and coronal views.]), and the first visualization plane causes a depiction of the ablation probe to be invisible on the display device in the probe-axial view ([As also shown in Figs. 94 and 95, the probe-axial view (probe's eye view) has a depiction of the anatomy in which the ablation probe is not visible on the display device in the axial view. The probe's eye view is an axial view.]).

    PNG
    media_image3.png
    574
    790
    media_image3.png
    Greyscale

As described in the rejection of claim 1 above, the term ‘mutually orthogonal’ is not used by Bharadwaj verbatim. It is very commonly known to one of ordinary skill in the art that the ACS views (axial, coronal, and sagittal views) as disclosed by Bharadwaj are each mutually orthogonal. Tyc also explicitly teaches a plurality of mutually orthogonal views ("the volume is encircled in several orthogonal views of the tissue" Tyc: [0320]; "screenshot of an image including the trajectory wand is shown in FIG. 92 as item 632. Also shown in FIG. 92 are various orthogonal views of the patient's skull, together with a three-dimensional rendering" Tyc: [0336]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment procedure planning system and method disclosed by Bharadwaj, by including the image-guided therapy of a tissue as taught by Tyc. One of ordinary skill in the art would have been motivated to make this modification because “the image guided navigation 

Regarding claim 23, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 22, as described above. 
	Bharadwaj further discloses: 
wherein the CT image data includes image data for the ablation target within one of a lung region ("as shown in FIG. 10, a representation of a patient’s lung 319 is presented upon selection of a lung layer" Bharadwaj: [0094]), a liver region ("as shown in FIGS. 4B and 4C, a the clinician may identify a dark spot on the liver as the potential area of interest which may indicate a potential target 232, for example, a tumor, lesion, or the like" Bharadwaj: [0077]), or a kidney region of the patient.

Regarding claim 24, the combination of Bharadwaj, Gliner, and Tyc discloses: 
The system of claim 22, as described above. 
	Bharadwaj further discloses: 
wherein the vertical axis ([The vertical axis is represented by the vertical red line in annotated Fig. 10.]) is defined by an orientation of a portion of the ablation probe ([The vertical axis is defined by an orientation of a portion of the ablation probe because the vertical axis is shown to be aligned with the handle, or proximal end, of the ablation probe. When the ablation probe (handle) is rotated, the vertical axis will also rotate in a corresponding manner based on the orientation of the ablation probe.]) other than the elongated antenna ([The vertical axis is aligned with the proximal end portion (or handle . 

Response to Arguments
	Applicant submits that the Office Action acknowledges that Bharadwaj fails to disclose the recitation of "receive an orientation and a location of an ablation probe having a longitudinal axis and a vertical axis orthogonal to the longitudinal axis, wherein the received orientation of the ablation probe is based on a first vector that aligns with the longitudinal axis and a second vector that aligns with the vertical axis." To cure the above-noted deficiency of Bharadwaj, Applicant submits that the Office Action cites Gliner as disclosing "receive an orientation and a location of an ablation probe ('sensor 32 is affixed to a rigid probe 28, and determination of the location and orientation of the sensor enables the location and orientation of a distal end 34 of the probe, that may be inserted into the nasal sinus of the patient, to be tracked' Gliner: [0036]) having a longitudinal axis ('probe 28, the probe is assumed to comprise a rigid cylinder 60, having a longitudinal symmetry axis 62...) and a vertical axis orthogonal to the longitudinal axis ([The vertical axis of the probe is represented by A, which is shown in Fig. 3B to be parallel to the y- axis as indicated by the set of xyz orthogonal axes. Although not labeled in Fig. 3A, the vertical axis of the probe is represented in this figure by a line running from the top of the figure to the bottom (which will run parallel to the y-axis)...])." 
	Applicant does not concede the accuracy of the above-noted characterization of Gliner in the Office Action, but in interest of expediting prosecution of the application, Applicant has amended independent claims 1 and 22 to further distinguish from the prior art. Specifically, Applicant submits that claim 1 is amended to recite, in part: determine an orientation and a location of an ablation probe having an elongated antenna, the ablation probe having a central axis extending through the elongated antenna and a vertical axis orthogonal to the central axis and defined by an orientation of a portion of the ablation probe, wherein the determination of the orientation of the ablation probe is based on a first vector that aligns with the central axis and a second vector that aligns with the vertical axis. 
	Applicant submits that Gliner does not disclose the above-recited features of amended claim 1, and rather, Gliner discloses that the location and orientation of a distal end of a probe is enabled by determination of the location and orientation of a sensor 32 that is fixed to the rigid cylinder 60 by a sensor holder 64. Thus, Applicant submits that as shown in Fig. 3A above and described in Gliner’s paragraphs [0039] and [0043], the sensor 32 and sensor holder 64 are not a portion of the probe, and rather, the sensor 32 is a structure that is separate from the probe and attachable to a desired position along the rigid cylinder 60 by the sensor holder 64. Applicant further submits that to the extent that the probe of Gliner includes a vertical axis, the vertical axis is based on the orientation of the sensor 32, which is not a portion of the probe. Thus, Applicant submits that Gliner fails to teach or suggest at least "determin[ing] an orientation and a location of an ablation probe having an elongated antenna, the ablation probe having a central axis extending through the elongated antenna and a 

	In response, Examiner respectfully submits that the Non-Final Rejection dated 09/16/2021 does acknowledge that Bharadwaj is not being relied upon for teaching the recitation of "receive an orientation and a location of an ablation probe having a longitudinal axis and a vertical axis orthogonal to the longitudinal axis, wherein the received orientation of the ablation probe is based on a first vector that aligns with the longitudinal axis and a second vector that aligns with the vertical axis," as previously recited in claim 1. 
	However, as described in the Claim Interpretation section of the present Office Action, the amendments made to the independent claims have caused the Examiner’s interpretation of these claims to be significantly changed. Thus, while Bharadwaj was not relied on for teaching this limitation of the previously recited claim 1, based on the amendments to the claim, Bharadwaj is now being used to teach certain aspects of the amended limitation. Please refer to the Claim Interpretation section for full details on how the “ablation probe” and “elongated antenna” are being interpreted in the claims filed 12/16/2021. 
	Based on the updated interpretation of the claims, Bharadwaj teaches the following with respect to the amended version of the above-recited features of claim 1:
determine an orientation and a location of an ablation probe ("present a representation of an instrument in the at least one slice of the 3D reconstruction, to adjust an orientation and a position of the representation of the instrument in response to a received user input" Bharadwaj: [0036]) having an elongated antenna ([As shown in annotated Fig. 10 of Bharadwaj below, the elongated antenna is represented by the distal portion of the instrument, essentially including the portion to the left of the circular black dot. The elongated antenna can also include the portion that is inserted into the patient, 

    PNG
    media_image1.png
    508
    668
    media_image1.png
    Greyscale


Regarding the remaining features of the above-recited limitation, Gliner teaches: 
wherein the determination of the orientation of the ablation probe ("processor performs two translations on the known location of sensor 32" Gliner: [0051]; "sum of the two translations, V+W, of the calibration step is a vector that is stored by processor 40" Gliner: [0055]) is based on a first vector that aligns with the central axis ("processor performs a second translation ... the second translation is in a direction corresponding to translating along axis 62" Gliner: [0052]; "meeting is assumed to be at a point Q on axis 62. Point Q is at a distance B, now known, from point P, and the second translation thus corresponds to a vector (B, (p), herein also termed vector W. and illustrated in FIG. 3C" Gliner: [0052]) and a second vector that aligns with the vertical axis ("first translation corresponds to vector V (A, 0), (FIG. 3C) so that the processor translates the location of the sensor by a value A along a direction defined by 0 to a point P on axis 62 (FIG. 3A)" Gliner: [0051]; "There is thus a known displacement vector (A, θ), herein also termed vector V" Gliner: [0041], Fig. 3).  
	In further response to Applicant’s argument that the prior art does not teach that the vertical axis is based on a portion of the probe, Examiner respectfully submits that based on the updated interpretation necessitated by the amendments to the independent claims, the elements of Gliner being relied on have also changed. Accordingly, Gliner teaches that the vertical axis is defined by an orientation of a portion of the ablation probe ([The vertical axis is defined by an orientation of a portion of the ablation probe because the vertical axis (vertical red line) corresponds with the vertical line of the proximal end 52. As the proximal end 52 of probe 28 is rotated, the vertical and central axes (vertical 
	In an example provided by Applicant on page 9 of the remarks, Applicant submits that the pending application shows a vertical axis 116 extending through a housing structure of the ablation probe 102 from which the elongated antenna extends, and that the vertical axis 116 is defined by the orientation of a portion of the ablation probe 102, namely the housing structure. 
	In response to this example, Examiner respectfully submits that both Bharadwaj and Gliner disclose this amended limitation, as both of these prior art references teach that a vertical axis is defined by a section of the housing portion of the medical instrument. 

	As described above, Examiner has found that the combination of Bharadwaj, Gliner, and Tyc discloses each limitation of amended independent claims 1 and 22. However, to further strengthen the rejections of the amended independent claims, Examiner is identifying an additional reference that also provides a clear teaching of the amended limitations. 
	Grass et al. (US 2002/0128551 A1, previously cited in the relevant prior art section of preceding Office Actions, hereinafter “Grass”) discloses "a device for reproducing slice images during treatment of an object to be examined, as well as to a medical instrument to be inserted partly into an object to be examined during a treatment" (Grass: [0001]). Regarding the amended limitation of independent claim 1, Grass teaches: 
determine an orientation and a location of an ablation probe ("adjusting means 13 are also provided with light-emitting diodes 17 for determining the instantaneous adjustment of the adjusting means 13 by means of the position measuring system" Grass: [0018]) having an elongated antenna ("a medical instrument 12, for example a thoroughly simplified biopsy needle, the adjusting means 13 being 
The medical instrument 12 represents the elongated antenna of the ablation probe, and the adjusting means 13 represents the proximal end or handle of the ablation probe. The central axis extending through the elongated antenna is represented by axis x3, which is clearly shown in Figs. 2A-B to be extending through the medical instrument 12. The vertical axis is represented by axis x1, which is the axis that aligns with pin 131 of the adjusting means 13. The axis x1 which represents the vertical axis is orthogonal to the central axis, as both Figs. 2A and 2B, which depict the adjusting means 13 at different rotated orientations, show that axis x1 is orthogonal to axis x3. The vertical axis is defined by an orientation of a portion of the ablation probe because the direction of axis x1 corresponds with the orientation of the pins of adjusting means 13.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment procedure planning system and method disclosed by Bharadwaj, by including the device for reproducing slice images as taught by Grass. One of ordinary skill in the art would have been motivated to make this modification because "it would be attractive if the position and orientation of the slice images reproduced could be adjusted quickly, simply and notably interactively by the attending physician himself or herself, so that the physician can always obtain an impression of the anatomy of the object to be examined itself" (Grass: [0003]). It would further be obvious to "modify a device of the kind set forth so as to enable simple, fast and interactive variation of the position and orientation of the slice images reproduced. It is also an object to propose a medical instrument and a method appropriate for said device" (Grass: [0004]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grass was identified in the Response to Arguments section as being a relevant prior art document that teaches aspects of the amended independent claims. 
Feilkas et al. (US 20200100841 A1) discloses inline-view determination, a medical data processing method for determining a 2D-view within an acquired 3D-image-dataset of a patient. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793